UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4744



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE ROBERT CUMMINGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(CR-03-1143)


Submitted:   August 31, 2005            Decided:   September 20, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Tara M. Lyons, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              George Robert Cummings pled guilty to being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C.

§§   922(g)(1),     924   (2000),      reserving   his   right    to    appeal   the

district court’s denial of his motion to suppress evidence seized

during a traffic stop.            He was sentenced to thirty months of

imprisonment.       On appeal, he claims: (1) the district court erred

in denying his motion to suppress; and (2) the district court erred

in sentencing him under a mandatory application of the federal

sentencing guidelines, in violation of United States v. Booker, 125

S. Ct. 738 (2005).

              This court reviews the district court’s factual findings

underlying a motion to suppress for clear error and reviews its

legal determinations de novo.            Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).     When a suppression motion has been denied, this court

construes     the   evidence      in   the   light   most   favorable      to    the

government.     United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).   After having reviewed the transcript of the hearing on the

motion   to    suppress,    the     parties’    briefs,     and   the    materials

submitted in the joint appendix, we find no reversible error.

              Cummings also asserts that the district court’s mandatory

application of the sentencing guidelines was plain error under

Booker. Because this claim was not preserved for appellate review,


                                        - 2 -
it is reviewed for plain error, and Cummings has the burden of

showing that the error affected his substantial rights. United

States v. White, 405 F.3d 208, 223 (4th Cir. 2005).              There is no

indication in the record that the district court would have imposed

a lower sentence under an advisory guideline system; therefore,

Cummings cannot make the necessary showing.         Id. at 224-25.

           Accordingly, we affirm Cummings’ conviction and sentence.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 3 -